Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 01/20/2022. Examiner notes that some amended language is not properly underlined, for instance the final two lines of claim 1. The claims will be examined notwithstanding this error.
Allowable Subject Matter
Claims 1 – 8 and 11 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art does not disclose or suggest the claimed An electrical plug-in connection comprising a first electrical plug-in connector and a first electrical counterpart plug-in connector, the first electrical plug-in connector having a first contact region which runs at least in ring-segment-shaped circumferential fashion, and wherein at least a portion of an outer diameter of the first contact region is sloped radially outwardly relative to a longitudinal axis of the connecting element such that the sloped outer diameter is larger proximate a first end of the connecting element, and contact springs act on the sloped first contact region such that the outer housing is acted on with an axial force which acts along a longitudinal axis of the first counterpart plug-in connecter and which pushes the outer housing against an axial end stop of the first counterpart plug-in connector, wherein the axial end stop does not produce electrical contact between the first electrical plug-in connector and the first electrical counterpart plug-in connector, along with the remaining elements of the claim.
Regarding claim 11, the reasons for allowance can be found in the action mailed 11/02/2021.
Regarding claims 13 and 15, the reasons for allowance can be found in the action mailed 03/03/2021.

The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833